Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 1 of 16   PageID 18




            Aesthetic Management Partners, Inc. v. Trina Barr
                             Complaint




                                Exhibit A

                     Employment Agreement
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 2 of 16                                 PageID 19




                                          EMPLOYMENT AGREEMENT

         AGREEMENT, dated as of September 17, 2018 (the "Effective Date"), by and between Aesthetic
   Management Partners, Inc. (the "Company"), and Trina Barr ("Employee" or "Barr").

           WHEREAS, the Company recognizes that the Barr's experience and abilities will be integral to the
   success of the Company; and,

           WHEREAS, the Company wishes to secure the ongoing services of Barr pursuant to the terms and
   conditions set forth herein;

            NOW, THEREFORE, in consideration of the premises and the mutual covenants set forth below,
   the parties hereby agree as follows:

           1.     Employment. From and after the Effective Date, the Company hereby agrees to employ
   Barr as Vice President, Clinical & Product Development, and Barr hereby accepts such employment, on
   the terms and conditions set forth below.

            2.     Term. The Employee's employment shall begin on the Effective Date, or at such later date
   as the parties may mutually agree, but no later than October 1, 2018, and end on the one year anniversary
   thereof unless otherwise extended as provided herein (the "Initial Employment Period"), but shall be
   subject to earlier termination as provided herein.

           The Initial Employment Period shall automatically renew every year on the anniversary date
   thereof for an additional year provided Barr meets the Company goals as defined herein and is not
   otherwise in breach of any terms and conditions set forth herein (the "Extended Employment Period").
   For purposes hereof, the "Employment Period" shall mean both the Initial Employment Period and the
   Extended Employment Period.

            3.     Duties, Responsibilities, Authority of Employee. During the Employment Period, the
   Employee shall hold the title Vice President of Product Development and Clinical Integration or such title
   as the parties may otherwise mutually agree. As such, Employee hereby agrees to perform or abide by
   the following:

                  (a)      Direct Report.   The Employee shall report directly to both the Company's
   President and CEO.

                    (b)    Prioritizing Company. Unless otherwise authorized by the 'Company, during the
   Employment Period, the Employee shall devote the majority of her working time, attention and energies
   during normal business hours (other than absences due to illness or vacation) to the performance of his
   or her duties for the Company. The Company acknowledges Employee's separate and ongoing efforts in
   connection with her existing aesthetics clinic and training business ("Existing Business"). Employee
   represents and warrants that Employee does not have obligations or relationships, including any with any
   Existing Business, that could (i) present a conflict with performing her duties as specified herein, (ii)
   prevent Employee from performing her employment duties, including those as specified herein, or (iii)
   present a potential for disclosure of information to Company that Employee is obligated to keep
   confidential.
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 3 of 16                                     PageID 20




                    (c)      Clinical Training and Experiential Learning Facilitation. Barr will contribute the
   services of any Existing Business toward clinical training in a manner and amount reasonably satisfactory
   to AMP, and shall further contribute her time and effort, knowledge, and expertise toward her role as
   AM P' s sole provider of clinical training for all AMP Products. Barr agrees any such training performed by
   her at AM P's direction be fully compatible and fluent with any AMP Product instructions for use, including
   any representations and warranties bearing thereon, and Barr hereby agrees to fully and regularly
   familiarize herself with any and all such product information and product literature, including any
   revisions.

                   (d)      Product Development. Barr further agrees she will use her relationships
   experience, knowledge of the field and overall business acumen to identify and source new technologies,
   including protocols and combinations of such technologies, for AMP as well as working directly with AM P's
   OEM manufacturer(s) or supplier(s) to identify, develop or design future products for AMP.

                    (e)     Exclusive Licenses. Barr will use her best efforts to source for AMP, at its request,
   exclusive licensing deals for the entire US Aesthetic Market for those products she identifies or brings to
   the attention of AMP.

                    (f)     Key Performance Indicators. The parties agree that Employee's regular and
   effective provision, under Company's supervision and control, of the following acts or services shall
   serve as ongoing criteria for good faith fulfillment of her duties hereunder:

       •   Development and deployment of facilities and premises, including such as may comprise
           Employee's Existing Business for the successful clinical integration and experiential, immersive
           instruction and learning for customers or users of Company Products
           Management and development of any Company employees placed under Employee's control
           includ ing use of Existing Business resources and premises in support thereof
       •   Creation of a Product Roadmap for the Future, including such for any FormaTK Products
           distributed or sold by Company
       •   Securing or otherwise sourcing new lines for distribution through research and net working
           Facilitate Company Sales Team Training sessions
           Facilitate Company Clinical Team Training sessions
       •   Facilitate sales in any Company sales territories via phone for closing meetings
       •   Facilitate naming and branding of procedures and protocols for marketing and sale by AMP.
       •   Maintain and facilitate KOL relationships in any Company sales territories.
           Develop Distributor Relationships within US to enhance sales team.

           4.       Compensation. Benefits, Commissions. Equity and Expenses.

                     (a)   Salary. Employee will be paid a base compensation at the rate stated in Rider A
   (the "Base Compensation"). The Base Compensation shall be paid in approximately equal installments in
   accordance with the Company's customary payroll practices in effect from time t o time and subject to all
   applicable income and employment tax withholdings. The Base Compensation may be increased by us,
   and if so, such increased Base Compensation will be the Base Compensation for all purposes under thi s
   Agreement.




                                                         2
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 4 of 16                                   PageID 21




                    (b)    Benefits. Employee (and any eligible spouse and dependents) will also be entitled
   to participate in AMP's comprehensive benefits program available to AMP's executive level employees,
   as such may be established, otherwise, as may be offered to AM P's District Sales Manager staff.

                  (c)      Commissions. In addition to the above salary, Employee will also be entitled to
   sales commissions for every product sold by Employee, or anyone working under Employee's direction
   and control, during the course of Employee's employment with Company, pursuant to Company's
   Commissions Policy set forth in Rider B which is incorporated herein by reference.

                   (d)      £ill!l.!y. Provided Barr materially satisfy the criteria outlined in Section 3 and
   remain in compliance hereunder, on or before October 1, 2018, and on each successive anniversary
   thereof for a period of four (4) years in total, Barr shall be awarded equity in the form shares of common
   stock of AMP as may be separately agreed to.

                   (e)    Expenses. Company will reimburse Employee's customary and reasonable
   expenses incurred in connection with performance of her duties for the Company, including any travel
   and lodging 1 .

         5.    Termination. The Employee's employment hereunder may be terminated during the
   Employment Period under the following circumstances:

                   (a)      Death. The Employee's employment hereunder shall terminate upon death.

                   (b)      Disability. The Company shall have the right to terminate the Employee's
   employment as a result of the Employee's Disability (as defined below) as determined by a physician
   selected by the Employee, and reasonably acceptable to the Company. "Disability" shall mean (i) the
   Employee's inability to engage in any substantial gainful activity by reason of any medically determinable
   physical or mental impairment that can be expected to last for a continuous period of not less than twelve
   (12) months; or (ii) the Employee is determined to be totally disabled by the Social Security
   Administration.

                 (c)     Cause. The Company may terminate the Employee's employment for "Cause."
   For purposes of this Agreement, the Company sha ll have "Cause" to terminate the Employee's
   employment only upon the Employee's:

                           (i)     willful gross misconduct or conviction of a felony after the Effective Date;
   or,

                              (ii)    willful and continued failure to perform any duties hereunder extending
   for ten or more business days .after the Company delivers a written demand for performance that
   specifically identifies the actions to be performed .




   1The Company does not have an accountable expense reimbursement plan and as such, all amounts
   paid to you will be considered compensation (but shall not be counted as Base Compensation), included
   on your Form W-2 and subject to all income and payroll taxes.



                                                        3
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 5 of 16                                    PageID 22




                  (d)     Good Reason. Employee may terminate his or her employment after giving the
   Company detailed written notice thereof, if the Company shall have failed to cure the event or
   circumstance constituting "Good Reason" within ten business days after receiving such notice. Good
   Reason may include:

                            (i)     any failure by the Company to comply with Section 5 hereof in any material
   way;

                            (ii)     the failure of the Company to comply with and satisfy Section 12(a) of this
   Agreement; or,

                            (iii)    any uncured material breach of this Agreement by the Company.

                   (e)     Without Cause. The Company or Employee shall have the right to terminate the
   Employee's employment hereunder at any time without Cause, i.e., for convenience, by providing the
   other party with a Notice of Termination.



           6.       Termination Procedure.

                   (a)     Notice of Termination. Any termination of the Employee's employment by the
   Company during the Employment Period (other than pursuant to Section 6(a)) shall be communicated by
   written Notice of Termination to the other party. For purposes of this Agreement, a "Notice of
   Termination" shall mean a notice indicating the specific termination provision in this Agreement relied
   upon and setting forth in reasonable detail the facts and circumstances claimed to provide a basis for
   termination of the Employee's employment under that provision.

                    (b)      Date of Termination . "Date of Termination" shall mean (i) if the Employee's
   employment is terminated by his or her death, the date of death, (ii) if the Employee's employment is
   terminated pursuant to Section 6(b), thirty (30) days after the date of receipt of the Notice of Termination
   (provided that the Employee does not return to the substantial performance of his or her duties on a full -
   time basis during such thirty (30) day period), and (iii) if t he Employee's employment is terminated for any
   other reason, the date on which a Notice of Termination is given or any later date (within thirty (30) days
   after the giving of such notice) set forth in such Notice of Termination .

                   (c)      Immediate Termination for Cause. Notwithstanding the foregoing in both this
   Section and Section S(c) above, Company may terminate Employee immediately upon conduct by
   Employee which is considered by Company to be unethical, unprofessional, fraudulent, unlawful or plainly
   adverse to the interest, reputation or business of Company, including but not limited to conduct which
   would be deemed by a reasonable person to be intimidating, immoral, coercive or harassing.



           7.     Termination without Cause or by the Employee for Good Reason .

                   (a)      By Company. If the Employee's employment is terminated by the Company
           without Cause or by Employee for Good Reason, other than during the Initial Employment
           Period, within thirty (30) days following the Date ofTermination:




                                                         4
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 6 of 16                                 PageID 23




                           (i)   the Company shall pay Employee a lump sum payment equal to the sum
   of twelve (12) months' Base Compensation less any income and withholding;

                         (ii)    if the Date of Termination occurs during the Initial Employment Period,
   the Company shall continue to pay the Base Compensation through the end of the Initial Employment
   Period; and,

                          (iii)  the Company shall continue to provide the Employee and eligible spouse
   and dependents for the remaining term of the current Employment Period (as if no Date of Termination
   had occurred) the medical, hospitalization, dental and life insurance programs provided for in Section 4,
   as if the Employee had remained employed; provided that such benefits shall terminate on the date or
   dates the Employee becomes eligible to receive equivalent coverage and benefits under the plans and
   programs of a subsequent employer.

                  (b)    By Employee. If the Employee's employment is terminated by Employee without
   cause or Good Reason, no further compensation or benefits shall be due or payable to Employee
   immediately upon any such Date of Termination other than commissions owed prior to such date
   pursuant to Company's Commissions Policy set forth in Rider B which is incorporated herein by reference .



           8.     Confidential Information; Noncompetition; Non-solicitation; Non-disparagement.

                    (a)     Confidential Information.      Except as may be required or appropriate in
   connection with carrying out duties under this Agreement, the Employee shall not, without the prior
   written consent of the Company or as may otherwise be required by law or any legal process, or as is
   necessary in connection with any adversarial proceeding against the Company (in which case the
   Employee shall cooperate with the Company in obtaining a protective order at the Company's expense
   against disclosure by a court of competent jurisdiction), communicate, to anyone other than the Company
   and those designated by the Company or on behalf of the Company in the furtherance of its business or
   to perform his or her duties hereunder, any trade secrets, confidential information, knowledge or data
   relating to the Company, its affiliates or any businesses or investments of the Company or its affiliates,
   obtained by the Employee during the Employee's employment by the Company that is not generally
   available public knowledge (other than by acts by the Employee in violation of this Agreement.)

                   (b)     Noncompetition. During the Employment Period and until the 12-month
   anniversary of the Employee's Date of Termination if the Employee's employment is terminated by the
   Company for Cause or the Employee terminates employment without Good Reason, the Employee shall
   not engage in or become associated with any Competitive Activity. For purposes of this Section B(b), a
   "Competitive Activity" shall mean any business or other endeavor that engages in any country in which
   the Company has significant business operations to a significant degree in a business that directly
   competes with all or any substantial part of any of the Company's businesses participated in or advanced
   by Employee during the Employment Period.

                     The Employee shall be considered to have become "associated with a Competitive
   Activity" if he or she becomes involved as an owner, employee, officer, director, independent contractor,
   agent, partner, advisor, or in any other capacity calling for the rendition of the Employee's personal
   services, with any individual, partnership, corporation or other organization that is engaged in a




                                                       5
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 7 of 16                                   PageID 24




   Competitive Activity and such involvement relates to a significant extent to the Competitive Activity of
   such entity.
                    If, at any time, the provisions of this Section 8(b) shall be determined to be invalid or
   unenforceable, by reason of being vague or unreasonable as to area, duration or scope of activity, this
   Section 8(b) shall be considered divisible and shall become and be immediately amended to only such
   area, duration and scope of activity as shall be determined to be reasonable and enforceable by the court
   or other body having jurisdiction over the matter; and the Employee agrees that this Section 8(b) as so
   amended shall be valid and binding as though any invalid or unenforceable provision had not been
   included herein.

                    Company acknowledges and agrees that resumption or continuance of Employee's
   Existing Business following any Date of Termination hereunder shall not be deemed a Competitive
   Activity, provided that Employee continue to abide by any terms or provisions of this Agreement that
   survive Termination hereunder, including this noncom petition section.

                     (c)       Non-solicitation. During the Employment Period, and for 12 months after the
   Employee's Date of Termination if the Employee's employment is terminated by the Company for Cause
   or the Employee terminates employment without Good Reason, the Employee will not, directly or
   indirectly, (1) solicit for employment by other than the Company any person employed by the Company
   or its affiliated companies as of the Date of Termination, (2) solicit for employment by other than the
   Company any person known by the Employee (after reasonable inquiry) to be employed at the time by
   the Company or its affiliated companies as of the date of the solicitation or (3) solicit any customer or
   other person with a business relationship with the Company or any of its affiliated companies to
   terminate, curtail or otherwise limit such business relationship.

                    (d)      Non-disparagement. During the Employment Period and for two (2) years
   thereafter, (i) neither the Employee, nor anyone acting on behalf of the Employee, shall make or publish
   any disparaging or derogatory statement (whether written or oral) regarding the Company or any of its
   affiliated companies or businesses that are known to the Employee to be so affiliated, and (ii) neither the
   Company nor any of its affiliated companies or businesses or their affiliates, nor anyone authorized by the
   Company to speak on behalf of the Company, shall make or publish any disparaging or derogatory
   statement (whether written or oral) regarding the Employee.

                     (e)    Injunctive Relief. In the event of a breach or threatened breach of this Section 9,
   the Employee agrees that the Company shall be entitled to injunctive relief in a court of appropriate
   jurisdiction to remedy any such breach or threatened breach, the Employee acknowledging that damages
   would be inadequate and insufficient.

           9.     Indemnification.

                  (a)      General. The Company agrees that if the Employee is made a party or is
   threatened to be made a party to any action, suit or proceeding by reason of the fact that the Employee
   is an employee of the Company, the Employee shall be indemnified and held harmless by the Company.

                    (b)    Notice of Claim. The Employee shall give to the Company notice of any claim
   made against her for which indemnification will or could be sought under this Agreement. In addition, the
   Employee shall give the Company such information and cooperation as it may reasonably require and as
   shall be within the Employee's power.


                                                        6
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 8 of 16                                    PageID 25




          10.     Legal Fees and Expenses. If any contest or dispute shall arise between the Company and
   the Employee regarding any provision of this Agreement, each side shall bear its own costs and fees.

           11.     Successors; Binding Agreement.

                    (a)     Company's Successors. As used in this Agreement, "Company" shall include any
   successor to its business and/or assets (by merger, purchase or otherwise) which executes and delivers
   the agreement provided for in this Section 11 or which otherwise becomes bound by all the terms and
   provisions of this Agreement by operation of law.

                 (b)     Employee's Successors. No rights or obligations of the Employee under this
   Agreement may be assigned or transferred by the Employee other than rights to payments hereunder.

           12.     Notice. For the purposes of this Agreement, notices, demands and all other
   communications provided for in this Agreement shall be in writing and shall be deemed to have been duly
   given when delivered either personally or by United States certified or registered mail, return receipt
   requested, postage prepaid, addressed as follows:

                   If to the Employee:

                            At _ _ _ _ _ _ _ _ _ _ _ _ __




                   If to the Company:

                            At _ _ _ _ _ _ _ _ _ _ __




   or to such other address as any party may have furnished to the others in writing in accordance herewith,
   except that notices of change of address shall be effective only upon receipt.

            13.    Miscellaneous. No provisions of this Agreement may be amended, modified, or waived
   unless such amendment or modification is agreed to in writing signed by the Employee and by a duly
   authorized officer of the Company. No waiver by either party hereto at any time of any breach by the
   other party hereto of any condition or provision of this Agreement to be performed by such other party
   shall be deemed a waiver of similar or dissimilar provisions or conditions at the same or at any prior or
   subsequent time. No agreements or representations, oral or otherwise, express or implied, with respect
   to the subject matter hereof have been made by either party which are not set forth expressly in this
   Agreement. The respective rights and obligations of the parties hereunder of this Agreement shall survive
   the Employee's termination of this Agreement without Good Reason. The validity, interpretation,
   construction and performance of this Agreement shall be governed by the laws of the State of Tennessee
   without regard to its conflicts of law principles. The Parties agree that courts of competent jurisdiction in
   Shelby County, Tennessee and the United States District Court for the Western District of Tennessee shall
   have concurrent jurisdiction with the arbitration tribunals of the American Arbitration Association for


                                                        7
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 9 of 16                                 PageID 26




   purposes of entering temporary, preliminary and permanent injunctive relief with regard to any action
   arising out of any breach or alleged breach of this Agreement. The Parties agree to submit to the personal
   jurisdiction of such courts and any other applicable court within the state of Tennessee.

            14.      Arbitration . The Parties waive any claim that they may have that any of the foregoing
   courts is an inconvenient forum. The Parties agree that all controversies, claims, disputes and matters in
   question arising out of, or related to this Agreement, the performance under this Agreement, the breach
   of this Agreement or any other matter or claim whatsoever shall be decided by binding arbitration before
   the American Arbitration Association, utilizing its Commercial Rules. Venue for any arbitration between
   the Parties shall be had and is mandatory in Memphis, Tennessee to the exclusion of all other places of
   venue, for all matters that arise under this Agreement.

           15.      Validity. The invalidity or unenforceability of any prov1s1on or prov1s1ons of this
   Agreement shall not affect the validity or enforceability of any other provision of this Agreement, which
   shall remain in full force and effect.

          16.     Counterparts. This Agreement may be executed in one or more counterparts, each of
   which shall be deemed to be an original but all of which together will constitute one and the same
   instrument.

           17.     Entire Agreement. This Agreement sets forth the entire agreement of the parties hereto
   in respect of the subject matter contained herein and, upon the commencement of the Employment
   Period, supersedes all prior agreements, promises, covenants, arrangements, communications,
   representations or warranties, whether oral or written, by any officer, employee or Employee of any party
   hereto in respect of such subject matter.

           18.      Withholding. All payments hereunder shall be subject to any required withholding of
   Federal, state and local taxes pursuant to any applicable law or regulation.

           19.     Section Headings. The section headings in this Employment Agreement are for
   convenience of reference only, and they form no part of this Agreement and shall not affect its
   interpretation.



                             REOF, the parties hereto have executed this Agreement on this   -tt..- day    of




           AESTHETIC MANAGEMENT PARTNERS, INC.




           Title:   President



                                                       8
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 10 of 16   PageID 27




                                    RIDER A



    Base Compensation: $80,000




                                       9
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 11 of 16                                        PageID 28




                                                       RIDER B

                                              COMMISSIONS POLICY

    In addition to Base Compensation, AMP will pay you commissions in accordance with the provisions set
    forth below for completed sales by you during the term of your Employment with AMP ("Commissions").
    Commissions will be paid in accordance with the terms set out below and any additional terms and
    conditions then in force between AMP and its area sales managers.

    Notwithstanding the foregoing, AMP reserves the right to amend any and all terms of this Rider 8 in its
    sole discretion, including expressly its right to raise or lower any Split Price listed herein. In any such case,
    AMP will notify you not less than thirty (30) days prior to any change in Commissions and will in no case
    retroactively amend or reduce any Commissions fully accrued or otherwise owing to you, other than as
    set forth below herein. Any amended commission percentages will take effect the first day of the month
    immediately following AM P's written notice of such amended commission percentage to you.

    You will be entitled to receive payment of any Commissions earned after an end-user customer issues a
    valid purchase order and the Products are invoiced by AMP. Commissions earned under th is Agreement
    shall be paid by AMP monthly. This payment is paid by the last business day of the calendar month
    following the month within which the purchase order was received. AMP reserves the commercially
    reasonable right to alter or change Commission payment dates based on end user's payment terms and
    any such payment shall be subject to our actual receipt of payment from customer sale by which you claim
    your Commission.

    Any reduction or off-set to an account receivable (e.g., because of refund, return, credit, lack of payment,
    write-down of non-collectable account at AM P's discretion, etc.) at any time will lead to a corresponding
    deduction from any outstanding or future payments of Commissions owed to you. In the event any such
    account receivables is later paid in full or in part by the customer, AMP will make a corresponding
    adjustment to your outstanding or future payments of Commissions. In connection with the foregoing,
    you will make all reasonable efforts to abide by any returned goods policy as AMP may adopt or later
    amend from time to time.

    You have no authority to accept orders on behalf of the Company or to bind or commit the Company to
    deliver any products or services, or assume or perform any other obligation regarding any AMP customer
    or prospective customer, and you will not make any representation or warranty on behalf of the Company
    other than as authorized in writing by the Company.

    You must use only the copyrighted materials, trademarks, trade names and service marks, including any
    licensed trade names and service marks the Company and its subsidiaries and product partners make
    available to you, provided such use is solely in connection with the performance of your obligations
    hereunder and in accordance with the policies and procedures established by the Company from time to
    time.

    You will quote only the prices, delivery schedules, and other terms and conditions supplied by the
    Company. All orders solicited and taken by you shall be submitted to only to AMP and are subject to
    acceptance and confirmation in writing by a duly authorized officer of the Company. Only the Company
    shall make decisions regarding a customer's credit and all matters relating to billing to customers. All
    quotat ions for Company products made by you to AMP customers or prospective customers must be


                                                           10
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 12 of 16                                   PageID 29




   made expressly subject to the approval and confirmation of the Company and are not final until AMP gives
   you such approval in writing.

   AMP reserves the right, in its sole discretion, to decline to accept any order and to change or discontinue
   the marketing of any of our products, without prior notice to you. In the event that the Company declines
   to accept any such order or change or discontinue the marketing of any of the products the Company shall
   not be liable to you for the payment of any commission or fees that would have been payable hereunder
   had such order been accepted by the Company.

    AMP may, in its sole discretion, cancel any order, either in whole or in part, at any time after acceptance
    by the Company and the Company shall be relieved of all of its obligations with respect to commissions
    and fees thereto, except for any commissions already due at time of cancellation from payments already
    made by customer.

    All payments hereunder shall be subject to any required withholding of Federal, state and local taxes
    pursuant to any applicable law or regulation. You agree your failure to strictly adhere to the above
    provisions shall be a material breach of this Agreement and shall serve as sufficient grounds for
    termination for cause hereunder.




                                                        11
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 13 of 16                                                           PageID 30




                                                 Aesthetic Management Partners, Inc.
                                                        2018 Equity Incentive Plan
                                                STOCK OPTION AWARD AGREEMENT


 Participant Name:

 Participant Address:

 Award Date:

 Number of Shares:                  2,000,000

 Exercise Price per Share:          $0.75

 Incentive Stock Option (Y/N):

 Term of Option:                    10 years from Award Date

                                    400,000 of the Shares shall vest on or before October 1, 2018; 400,000 upon the first anniversary of
 Vesting:                           the Award Date; 400,000 upon the second anniversary; 400,000 upon the third anniversary; and,
                                    400,000 on the fourth aniversary of the Award Date subject to the conditions hereinafter provided


      This Stock Option Award Agreement (the "Agreement') is entered into between Aesthetic Management Partners, Inc. ("Company") and
the individual identified above ("Participant') as of the date indicated above (the "Award Date") as a condition of the Company's award to the
Participant of options to purchase the Company's Common Stock, subject to the terms and conditions of this Agreement and the Aesthetic
Management Partners, Inc. 2018 Equity Incentive Plan, a copy of which is attached as Exhibit A (the "Plan").
     Company and Participant hereby agree as follows:
     1.
      2. Incorporation of Plan; Definitions.         The Plan is          Fair Market Value per Share as of the Award Date (or, if Participant
incorporated in and made a part of this Agreement. All capitalized        as of the Award Date is a 10% Stockholder, that the per Share
terms used in this Agreement and not otherwise defined herein shall       purchase price is equal to at least 110% of the Fair Market Value
have the respective meanings ascribed in the Plan. In the event of a      per Share as of the Award Date).
conflict between the provisions of this Agreement and those of the
                                                                               5. Term of Option. Unless terminated sooner as provided in
Plan, the provisions of the Plan shall control.
                                                                          this Agreement, and unless the Plan sets forth a shorter term, the
      3. Award of Option. Company hereby grants to Participant,           term of the Option shall be for the period of time indicated above,
and Participant accepts, the right and option to purchase the             terminating at the close of business on the last day of such term or,
number of Shares of Common Stock indicated above on the terms             if such day is not a business day, the immediately preceding
and conditions set forth in this Agreement (the "Option"). If the         business day (the "Term").
Option is indicated above to be an Incentive Stock Option, then the
                                                                               6. Vesting.        Subject to the Continuous Service of
Option is intended to be an Incentive Stock Option within the
                                                                          Participant, the Option shall vest and become exercisable during
meaning of Section 422 of the Tax Code; provided, however, that
                                                                          the Term on the schedule and/or subject to the conditions indicated
to the extent any limitations on such treatment set forth in the Plan
                                                                          above or, if expressly indicated above that no such schedule or
are applicable, the Option will be treated as a non-qualified option
                                                                          conditions shall apply (as with the term "none" or "N/A"), the Option
for tax purposes and under this Agreement.
                                                                          shall be exercisable in accordance with this Agreement upon the
      4. Exercise Price. The per Share purchase price of the              Award Date. The Participant shall be deemed to provide
Shares subject to the Option shall be the exercise price per Share        "Continuous Service" to the Company for so long as the Participant
indicated above. To the extent the Option is an Incentive Stock           is providing services to the Company in the capacity of an officer,
Option, the Plan Committee, acting in good faith, has determined          director, employee or consultant.
that the per Share purchase price is equal to at least 100% of the




4817-2538-2768 v1

2616900-000030
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 14 of 16                                                                  PageID 31




     7. Acceleration of Vesting. Upon the terms and conditions                        .15. Securities Law Compliance. Participant acknowledges
set forth in the Plan, vesting of the Option shall accelerate upon a            receipt of a copy of the Plan. Participant warrants that any Shares
Change of Control.                                                              purchased upon exercise of the Option will be acquired for
                                                                                Participant's own account for investment only and not with a view
     8. Stockholder Agreements. As a condition to receipt of any
                                                                                to, or for sale in connection with, any distribution of such Shares in
award granted under the Plan (including the exercise of any
                                                                                violati_~n of the Securities Act of 1933 or any applicable state
Option), the Participant at the request of the Company shall
                                                                                secunt1es laws or any rules or regulations promulgated thereunder.
~ecome ~ party to a voting agreement, stockholder agreement,
                                                                                Participant represents that his or her principal residence is at the
investor rights agreement, or other similar agreement generally
                                                                                address set forth above. and agrees to notify Company promptly of
applicable to stockholders, if any such agreement is in force at the
                                                                                any change in such address.
relevant time between or among the Company and any of its
stockholders. In connection with such requirement, the Company                       16. General Provisions.
shall provide the Participant with a copy of the latest such
                                                                                          (a) No Rights as a Shareholder. Neither Participant nor
agreement, or substitute agreement, if any, and shall arrange for
                                                                                a~y. other holder of the Option shall have any of the rights or
the Participant's execution of an original counterpart thereof. If the
                                                                                pnv1leges of a stockholder of Company with respect to the Shares
Participant refuses to execute such agreement, the Company shall
                                                                                subject to the Option unless and until such Shares are issued upon
cause any tendered payment made by the Participant in
                                                                                exercise of the Option.
connection with the award to be returned to the Participant and the
Participant's attempted Option exercise, as the case may be, shall              .     . (b) No Right to Employment or Engagement. Nothing
be null and void ab initio and without effect.                                  in  t~1~ Agree~ent or the Plan shall be construed as giving
                                                                                Part1c1pant the right to be retained as an employee or director of, or
     9. Procedure for Exercise. During the Term, to the extent
                                                                                contractor to, Company or any Affiliate.
exercisable, Participant (or, to the extent provided in the Plan,
Participant's transferee) may exercise the Option to purchase                              (c) Interpretation. Any question of administration or
Shares as provided in the Plan.                                                 interpretation arising under this Agreement shall be determined by
                                                                                the Plan Committee, and such determination shall be final
    10. Termination. The Option shall terminate upon a
                                                                                conclusive, and binding upon all parties in interest.             '
Separation or Forfeiture Event as provided in the Plan.
                                                                                        (d) Notices. All notices given pursuant to this
     11. Transferability of Option.         The Option shall be
                                                                                Agreement shall be given and deemed given as set forth in the
transferable only to the extent expressly provided in the Plan.
                                                                                Plan.
     12. Right of First Refusal. Shares purchased pursuant to the
                                                                                        (e) Governing Law. This Agreement shall be governed
Option shall be subject to a right of first refusal in Company as
                                                                                by and construed in accordance with the laws of the State of
provided in the Plan.
                                                                                Tennessee without regard to its conflict of law principles of
      13. Tax Consequences.               Participant acknowledges              Tennessee or those of any other jurisdiction.
Company's suggestion that Participant consult with his or her
                                                                                           (f) Sections and Headings. The division of this
personal tax advisor regarding the tax consequences of accepting
                                                                                Agreement into sections and the use of captions and headings in
and exercising the Option and any other matters related to this
                                                                                connection therewith are solely for convenience and shall have no
Agreement, and Participant represents that he or she is not relying
                                                                                legal effect in construing the provisions of this Agreement.
on any statements or representations of Company or any Affiliate
or any of its agents or representatives in this regard. Participant
understands, acknowledges, and agrees that Participant shall be
solely responsible for any tax liability of Participant that may arise
as a result of this Agreement or the transactions contemplated by
this Agreement.
     14. Tax Withholding. Company may make such provisions
and take such steps as it may deem necessary or appropriate to
ensure that all applicable payroll, withholding, income, or other
taxes are withheld or collected from Participant to the extent
required by applicable law, and Participant agrees to make any
such payments to Company. If the Option is an Incentive Stock
Option, Participant agrees to notify Company in writing immediately
upon making a Disqualifying Disposition of any Shares purchased
pursuant to the Option.



                                                                         - 2-


4817-2538-2768 v1

2616900-000030
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 15 of 16                                       PageID 32




              Company and Participant have caused this Agreement to be executed by as of the Award Date.

   COMPANY:

                    ANAGEMENT PARTNERS, IN~;      Lt.Jzf
   By




    48 l7-2538-2768 v I

    2616900-000030                                               3
Case 2:20-cv-02020-SHL-cgc Document 1-3 Filed 01/10/20 Page 16 of 16   PageID 33




                                       Exhibit A
                               2018 Equity Incentive Plan

                                     See attached.




    48 17-2538-2768 v I

    26 l 6900-000030                        4
